Citation Nr: 1201903	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  02-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, manifested by acne vulgaris and/or chloracne, to include as a residual of exposure to herbicides during active service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for a skin disability.  

Over the course of the Veteran's claim and appeal, his claimed skin disability has been referred to by a variety of terms including cysts, boils, and a skin disorder of the back.  The Veteran's claim throughout the appeal is that he has a skin disability which is the result of exposure to herbicide agents (Agent Orange) during active service.  The claim has been recharacterized as stated above to more accurately reflect the disability claimed based upon the evidence of record.  

In September 2003, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of his testimony is associated with the claims file.  The Veteran was offered the opportunity to have an additional hearing with a sitting Veterans Law Judge, but he did not request one.  

An April 2002 response from National Personnel Records Center [NPRC] stated that the Veteran had Vietnam service; however, some of the dates of Vietnam service indicated pre-date the Veteran's entry into active duty.  

Notwithstanding, in an April 2002 rating decision, the RO applied the presumption of exposure to Agent Orange under 38 U.S.C.A. § 1116(f), and granted service connection for diabetes mellitus on the basis of such exposure pursuant to 38 C.F.R. § 3.309(e).  


The Veteran is now service-connected for diabetes mellitus and erectile dysfunction and is in receipt of special monthly compensation; all such grants stemming from the application of the presumption of exposure to Agent Orange.  If the presumption of exposure to Agent Orange has been inappropriately applied, the Veteran is receiving benefits to which he is NOT entitled.  

Accordingly, the issue of whether there is clear and unmistakable error in the April 2002 rating decision which granted service connection for type 2 diabetes mellitus based on herbicide exposure so as to warrant severance of service connection is raised by the record.  As this issue has have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The case was previously before the Board in March 2004, February 2009, and May 2011 when it was remanded for additional development.  As a result of new assertions made by the Veteran's representative in an October 2011 informal hearing presentation, additional development is still required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his original claim for service connection in March 2001.  He specifically asserted that he had a "cyst  . . . to A.O. [Agent Orange]."  From that point, all his assertions were vaguely that he had a skin disorder due to Agent Orange exposure during service.  He made such assertions at his October 2002 hearing before an RO Decision Review Officer; his representative couched questions in terms of Agent Orange exposure and the Veteran responded referring to "chemicals."  Similar assertions were made at the September 2003 hearing before a Veterans Law Judge.  The Veteran's representative referred to Agent Orange exposure on the VA Form 646 submitted in September 2003.  

As indicated in the introduction section above, the RO applied the presumption of exposure to Agent Orange under 38 U.S.C.A. § 1116(f), and granted service connection for diabetes mellitus on the basis of Agent Orange exposure pursuant to 38 C.F.R. § 3.309(e) in an April 2002 rating decision.  This grant of service connection was based upon a single response from NPRC dated April 2002 which stated that the Veteran had Vietnam service; however some of the dates of Vietnam service indicated pre-date the Veteran's entry into active duty.  

The Board is not bound by what appears to be the RO's erroneous findings of service in Vietnam or of exposure to Agent Orange.  Subsequent development, pursuant to the Board's May 2011 remand, leads the Board to conclude that he did not have service on the landmass of Vietnam.  See, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525). 

When confronted with the evidence against finding that the Veteran had served in Vietnam and that he did not warrant the presumption of exposure to Agent Orange under 38 U.S.C.A. § 1116(f), the Veteran's representative then asserted in an October 2011 informal hearing presentation that service connection was warranted on a direct basis and requested a Compensation and Pension examination on that basis.  

The April 2003 VA Compensation and Pension examination of the Veteran is inadequate.  The examiner relied upon inaccurate assumptions related to exposure to Agent Orange during service, and did not provide an opinion addressing service connection on a direct basis.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded a skin Compensation and Pension examination.  The report of examination should include a detailed account of all manifestations of skin disorders found to be present.  The examiner should review the evidence of record with attention to the service treatment records showing complaints of a pimple on the testicle, but no indication of skin disorders on the back, and no evidence of skin abnormalities on separation examination, and provide opinions on the following:

* Whether the Veteran has any current skin disability.

* Whether it is as least as likely as not (50 percent or greater probability) that any current skin disability was incurred during active service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claim for service connection for a skin disability, including on a direct basis.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


